Cook, J.,
delivered the opinion of the court.
The facts gathered from the record are about these: Appellee, a country merchant, bought from the traveling salesman of appellant a lot of jewelry at an agreed price, and in consideration of this purchase of jewelry appellant agreed to ship appellee a show case described in the contract. The jewelry was delivered, but from some error in the shipping orders the show case was shipped to Ripley, instead of Falkner, the shipping point of appellee. Appellee notified appellant of the receipt of the jewelry and of the nondelivery of the show case. Appellant in reply expressed regret at the miscarriage of the show ease, and promised to trace it and have it delivered. In the meantime appellee learned that the show case had been shipped to Ripley, which place was a short distance from Falkner; but, having decided to rescind his contract, he concealed this knowledge, or rather failed to disclose the fact, in his correspondence. While appellant was attempting to'locate the show case, appellee hauled the jewelry to the railroad and shipped it back to appellant.
There was no claim that appellee did not get what he bought, except the show case; but the jewelry was not opened until the railroad agent refused to receive same, unless the boxes were opened for his inspection. There is no evidence that the jewelry failed to come up to rep*255resentations. We think good faith required appellee to notify appellant that the show case was at Ripléy, and thus give appellant the opportunity to promptly deliver the show case at Falkner, and that he cannot take advantage of his knowledge of the facts, and thus defeat his-contract, because his silence prevented appellant from repairing the mistake and fully performing its part of the contract. Indeed, there is nothing in the record which warranted the jury in finding that appellee was not liable for the value of the jewelry purchased by him, and we can see no reason, from the facts of this case, why he should have been permitted to escape liability because of the shipment of the show ease to Ripley, instead of Falkner.

Reversed and remanded.